               Case 2:17-cv-02428-SPL Document 94 Filed 01/31/19 Page 1 of 2




 1   Melissa Robbins Coutts, Esq. (SBN 028955)
     Devan E. Michael, Esq. (SBN 032803)
 2
     McCARTHY & HOLTHUS, LLP
 3   8502 E. Via de Ventura, Suite #200
     Scottsdale, Arizona 85258
 4   Telephone:     (480) 302-4100
     Facsimile:     (480) 302-4101
 5   Email:         mcoutts@mccarthyholthus.com
                    dmichael@mccarthyholthus.com
 6   Attorneys for Defendant Quality Loan Service Corp.
 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
        Pablo A. Castellanos and Judith T. Castellanos,        Case No.: 2:17-cv-02428-SPL
10                          Plaintiffs,
11      v.
                                                               NOTICE OF SERVICE OF QUALITY
        Encore Credit Corporation; Mortgage Electronic         LOAN SERVICE CORPORATION’S
12      Registration Systems, Inc., AKA “MERS”; Bank
        Of America, National Association, as Successor         MANDATORY INITIAL
13      by Merger to LaSale Bank National Association,         DISCOVERY PILOT RESPONSES
        as Trustee For Certificateholders of Bear Stearns
14      Asset Backed Securities I LLC, Asset-Backed
        Certificates, Series 2007-HE3; JPMorgan Chase
15      Bank, N.A.; Select Portfolio Servicing, Inc.;
        Quality Loan Service Corp.; California
16      Reconveyance Co.,
                             Defendants.
17

18           TO ALL INTERESTED PARTIES:

19           PLEASE TAKE NOTICE that Defendant Quality Loan Service Corporation has served

20   its Mandatory Initial Discovery Pilot responses pursuant to the Court’s Order.

21
             DATED this 31st day of January, 2018.
22
                                           McCARTHY & HOLTHUS LLP
23                                           By: __/s/Devan E. Michael ________
                                             Devan E. Michael, Esq.
24                                           McCarthy & Holthus, LLP
                                             Attorneys for Defendant Quality Loan Service Corp.
25


                                                     1

                                                                                  AZ-17-780242-CV
              Case 2:17-cv-02428-SPL Document 94 Filed 01/31/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE:
 1
            I hereby certify that on the 31st day of January, 2019, I electronically transmitted the
 2
     foregoing document and any attachments to the Office of the Clerk of the United States District
 3   Court using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
     CM/ECF registrants.
 4

 5   /s/ Courtney Watkins
     By: Courtney Watkins
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                    2

                                                                                 AZ-17-780242-CV
